The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Ian Scot Laurie has committed professional misconduct warranting public discipline-namely, commission of five counts of felony distribution of child pornography for which respondent was sentenced to 9 years in prison, 10 years supervised release, registration as a sex offender, and restitution of $6,000. See Minn. R. Prof. Conduct 8.4(b).
Respondent waives his right to answer, unconditionally admits the allegations of the petition, waives his rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director wherein they jointly recommend that the appropriate discipline is disbarment.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED THAT:
1. Respondent Ian Scot Laurie is disbarred, effective as of the date of this order.
2. Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
/s/ ______________________________
David L. Lillehaug
Associate Justice